Device and Method for
Detecting a Tire of a Vehicle


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/12/2019 has been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Device and Method for Determining Single or Twin Tires Mounted on each Side of a Vehicle Axle”.

Claim Objections
Claim 1 is objected to because of the following informalities:  “generates a signal which represents the type of tire” should read “generates a signal which represents a type of tire”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 - 10 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. 
The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Claim 1 recites “as a function of the determined shape, generates a signal which represents the type of tire”, however, the specification only discloses determining whether single or twin tires are present on an axle. Applicant has failed to broadly describe types of tires. Claim 8 recites “determining of the tires from the shape of the area of the rim”. While unclear, the examiner believes applicant’s intent is similar to claim 1.

Claims 1 - 10 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  
The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. “Claim 1 recites “as a function of the determined shape, generates a signal which represents the type of tire”, however, the specification only discloses determining whether single or twin tires are present on an axle based on the shape of the outer rim mounted on said axle. For example, the outer rims of single wheels partly curve outward and outer rims of twin wheels partly curve inward (p. 5, lines 15-18). Thus, the specification enables determining single or twin tires are mounted to an axle. The specification does not enable broadly determining tire type. Claim 8 recites “determining of the tires from the shape of the area of the rim”. While unclear, the examiner believes applicant’s intent is similar to claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 - 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding independent claim 1, the limitation “for determining whether single or twin tires are present on an axle (36, 38, 40), having an optical sensor (20, 24), characterized in that the sensor (20, 24) detects at least one region of a rim (46, 48), on which a tire to be determined is mounted, and in that an evaluation unit (26) is provided which is designed to determine a shape of the region of the rim (46, 48) from the sensor signals and, as a function of the determined shape, generates a signal which represents the type of tire.” is unclear the origin of the sensor signals, what a type represents and if single and twin tires indicate tire quantities mounted to each side of an axle. For the purpose of examination, the examiner interprets the limitation as “for determining whether single or twin tires are present on each end of an axle (36, 38, 40), having: an optical sensor (20, 24), detects at least one region of a rim (46, 48), on which [[a ]]the tire to be determined is and generates a sensor signal based on said detection; and an evaluation unit signal  on each end of the axle.” .
The dependent claims are likewise rejected and interpreted.

Regarding independent claim 8, the limitations “for determining whether there is a single or twin tire on an axle” and  “- determining of the tires from the shape of the area of the rim, - outputting of a signal to indicate whether single or twin tires are fitted” are unclear what is being determined about the tire and if single and twin tires indicate tire quantities mounted to each side of an axle. For the purpose of examination, the examiner interprets the limitations as  “for determining whether there is a single or twin tire on each end of an axle” and “- determining whether single or twin tires are fitted on each end of the axle from the shape of the area of the rim, - outputting of a signal to indicate whether single or twin tires are fitted on each end of the axle”.
The dependent claims are likewise rejected and interpreted.

Regarding claim 9, the limitation “characterized in that a signal for a single tire is output in the case of a rim which is curved outwards and a signal for a twin tire is output in the case of a rim which is curved inwards” is unclear if the signal for a single tire and twin tire are the same signal from claim 8. For the purpose of examination, the examiner interprets the limitation as “characterized in that [[a]]the signal to indicate the single tire is output in the case of [[a ]]the shape of the at least one region of the rim the signal to indicate the twin tire is output in the case of [[a]]the shape of the at least one region of the rim 

EXAMINER'S NOTE
	Regarding independent claim 1, a search has revealed Teti (20120020526) which the examiner believes is the closest prior art of record. Teti discloses an automated tire inspection system with an image acquisition station including a high definition camera,  high speed camera and light source that acquires images of all tires of the vehicle, and a computer image processing station inspecting the images to provide an inspection analysis of at least one tire including inspecting for a commercial single, tandem axle, or dual wheel trailer, Teti does not disclose applicant’s device that determines, based on the shape of a rim, if single or twin wheels are mounted on each end of an axle. Furthermore, no other prior art can be found to motivate or teach applicant’s device for detecting a tire of a vehicle for determining whether single or twin tires are present on each end of an axle, having: an optical sensor that detects at least one region of a rim on which the tire to be determined is mounted and generates a sensor signal based on said detection; and an evaluation unit designed to determine a shape of the region of the rim from the sensor signal and, as a function of the determined shape, generates an evaluation unit signal indicating whether single or twin tires are mounted on each end of the axle.

Regarding independent claim 8, a search has revealed Teti (20120020526) which the examiner believes is the closest prior art of record. Teti discloses an automated tire inspection system with an image acquisition station including a high definition camera,  high speed camera and light source that acquires images of all tires of the vehicle, and a computer image processing station inspecting the images to provide an inspection analysis of at least one tire including inspecting for a commercial single, tandem axle, or dual wheel trailer, Teti does not disclose applicant’s method that determines the shape of a region of a rim, and based on the shape, determines if single or twin wheels are mounted on each end of the axle. Furthermore, no other prior art can be found to motivate or teach applicant’s method for detecting a tire of a vehicle for determining whether there is a single or twin tire on each end of an axle, comprising the steps: - providing an optical sensor, - detecting with the sensor at least one region of a rim, on which a tire to be determined is mounted, and generating corresponding sensor data, - determining a shape of the at least one region of the rim from the sensor data, - determining whether single or twin tires are fitted on each end of the axle from the shape of the area of the rim, - outputting of a signal to indicate whether single or twin tires are fitted on each end of the axle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached at 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.






/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856